                         UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MISSOURI (ST. LOUIS)

IN RE:
                                                    Case No.: 20-40232
           Dennis M Roberts
           Jennifer M Roberts
                                    Debtor,         Chapter: 13

PHH Mortgage Corporation
                                    Movant,         Judge Kathy A. Surratt-States




                                     NOTICE OF DEFAULT



       NOW COMES PHH Mortgage Corporation (hereinafter “Movant”), by and through its
attorneys, Codilis, Moody & Circelli, P.C., and hereby notifies the Court of Debtors failure to
comply with the terms of the Consent Order filed with the Court on 10/21/2020. In support of
this Notice, Movant states as follows:


       1.        Movant filed its Motion for Relief from the Automatic Stay on 09/22/2020, which
resulted in an Order and Stipulation in settlement of Motion for Relief being entered by this
Court on 10/21/2020;


       2.        Pursuant to that Order and Stipulation Agreement, Debtor is past due for the
02/01/2021 through and including the 03/01/2021 post-petition Deed of Trust payments and the
01/15/2021 through and including the 03/15/2021 stipulation payments for a total post-petition
delinquency in the amount of $2,353.20.


       3.        The total post-petition delinquency amount stated above is broken down as
follows:
                 2 Monthly Payments in the amount of $906.57 each (2/1/21 - 3/1/21): $1,813.14
                 3 STIP Payments in the amount of $146.83 each (1/15/21 - 3/15/21): $440.49
                 Attorney Fees (for Notice of Default):                               $100.00
                 Suspense Credit                                                    - $0.43
                 TOTAL DUE IF RECEIVED ON OR BEFORE 03/31/2021:                      $2,353.20
                 TOTAL DUE IF RECEIVED ON OR AFTER 04/01/2021:                       $3,259.77
       4.      Pursuant to the terms of said Stipulation, Movant is filing this Notice of Default
with the Court. If the Debtor fails to cure the delinquency in full, or fails to file an objection to
the Notice of Default within fourteen (14) days of the date of this Notice, Movant shall be
entitled to immediate relief from the Automatic Stay of 11 U.S.C. §362(a) without further notice
or hearing upon entry of an order for relief.

       Dated this March 19, 2021.

                                                  /s/ MaryAnn G. Black
                                                  Attorney for Movant

                                                  Joseph J. Circelli #58421MO
                                                  Rachael A. Stokas #61282MO
                                                  Matthew M. Moses #62330MO
                                                  MaryAnn Black #59899MO
                                                  Tara L. Jensen #47144MO
                                                  joe.circelli@mo.cslegal.com
                                                  rachael.stokas@il.cslegal.com
                                                  matt.moses@il.cslegal.com
                                                  maryann.black@mo.cslegal.com
                                                  tara.jensen@mo.cslegal.com
                                                  Codilis, Moody & Circelli, P.C.
                                                  15W030 North Frontage Road, Suite 200
                                                  Burr Ridge, IL 60527
                                                  (630) 794-5200- Phone
                                                  (630)794-5277- Fax
                                                  26-20-00324




                                 CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
upon the parties listed below as to the Trustee and Debtor’s attorney via electronic notice on
March 19, 2021 and as to the debtor by causing same to be mailed in a properly addressed
envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 on or before the
hour of 5:00 PM on March 19, 2021.
  Dennis M Roberts, Jennifer M Roberts, Debtors, 1272 Hitching Post Drive, Arnold, MO 63010
  Timothy Patrick Powderly, Attorney for Debtors, The Powderly Law Firm, L.L.C.,
   11965 St. Charles Rock Rd., Suite 202, St. Louis, MO 63044 by electronic notice through ECF
  Diana S. Daugherty, Chapter 13 Trustee, P. O. Box 430908, St. Louis, MO 63143
   by electronic notice through ECF
  Office of the US Trustee, 111 S Tenth St, Ste 6.353, St. Louis, MO 63102
   by electronic notice through ECF
                                                   /s/ MaryAnn G. Black
